DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/19 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8/7/19. These drawings are acceptable.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 140-155 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claim 140 recites the limitation "the diffractive optical element" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 140-144, 146-147, 150-154, 156, 158-163, 166 and 168-170 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herschbach et al. (US 2015/0355470).

Regarding claim 140, Herschbach discloses optical system (see fig. 4), comprising: an emitter array (see 1-3 in fig. 1) comprising a plurality of individual emitters (see 3 in fig. 1), wherein each emitter in the emitter array is operable to emit a light beam which is characterized by a first beam divergence (see 4 in fig. 1); an optical subunit (see 5 in fig. 1), operable to: (a) transform a plurality of light beams emitted by the emitter array (see 4 and 6 in fig. 1), wherein each of the transformed light beams is characterized by a second beam divergence (see 6 in fig. 1) that is smaller than the first beam divergence of the corresponding light beam (see 4 and 6 in fig. 1); (b) to direct the plurality of transformed light beams onto the diffractive optical element (see 7 in fig. 1) at different angles of incidence (see 6 and 8 in fig. 1), resulting in providing of a plurality of light patterns by the diffractive optical element (e.g. see ¶ [0017]); and a diffractive optical element (see 7 in fig. 1) that is capable of diffracting the transformed light beams to provide a plurality of light patterns (see 8 in fig. 1).  

Regarding claims 141 and 158, Herschbach further discloses wherein the second beam divergence is lesser than or equal to a facilitating beam divergence of the diffractive optical element (see 6 and 8 in fig. 1).  

Regarding claims 142 and 159, Herschbach further discloses wherein the optical subunit comprises a plurality of optical elements having a common optical axis (e.g. see 6-7 in fig. 5).  

Regarding claims 143 and 160, Herschbach further discloses wherein the optical subunit comprises transforming optical components which are common to the plurality of light beams (see 5 in fig. 1).  

Regarding claims 144 and 161, Herschbach further discloses wherein the emitter array and the optical subunit are positioned relative to one another (see 2 and 5 in fig. 1) such that the optical subunit further transforms the plurality of light beams by deflecting the plurality of light beams so that the plurality of transformed light beams are projected onto the diffractive optical element at different angles of incidence, resulting in providing of a plurality of light patterns by the diffractive optical element (see 2-8 in fig. 1).  

Regarding claims 146 and 166, Herschbach further discloses wherein the plurality of individual emitters is positioned on a focal plane of the optical subunit (see 3 in fig. 1).  

Regarding claims 147 and 162, Herschbach further discloses wherein the plurality of light patterns provided by the diffractive optical element are copies of a light pattern (see 8 in fig. 1).  

Regarding claims 150 and 168, Herschbach further discloses wherein a width of each one of the plurality of transformed light beams is greater than a beam width of a facilitating beam of the diffractive optical element (see 6 and 8 in fig. 1).  

Regarding claims 151 and 169, Herschbach further discloses wherein a width of each one of the plurality of transformed light beams is greater than the native beam width of the light beam (see 4 and 6 in fig. 1).  

Regarding claims 152 and 170, Herschbach further discloses wherein a width of each one of the plurality of transformed light beams is greater than the native beam width by at least a factor 3 (see 4 and 6 in fig. 1).  

Regarding claim 153, Herschbach further discloses wherein for each individual emitter of the emitter array there is at least one other individual emitter of the emitter array positioned at a distance which is smaller than any beam width of any transformed light beam out of the plurality of transformed light beams (see 3 and 6 in fig. 1).  

Regarding claim 154, Herschbach further discloses wherein each of the plurality of individual emitters of the emitter array is a vertical-cavity surface-emitting laser emitter (e.g. see ¶ [0010]).  

Regarding claim 156, the claim(s) recite a method with analogous limitations to claim 140, and is/are therefore rejected on the same premise.

Regarding claim 163, Herschbach further discloses wherein the plurality of copies of the light pattern are generated using the diffractive optical element as a single diffractive optical element (see 7 in fig. 1), thereby facilitating projection of a high contrast and high clarity overall output pattern of the optical system (e.g. see ¶ [0011]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 145 and 157 are rejected under 35 U.S.C. 103 as being unpatentable over Herschbach in view of Igaki (US 2011/0063622).

Regarding claims 145 and 157, although Herschbach discloses wherein a combination of the optical subunit and the diffractive optical element is characterized by a function (see 5-8 in fig. 1), wherein the plurality of individual emitters is arranged in a non-uniform configuration (e.g. see ¶ [0003]), it is noted that Herschbach does not disclose wherein the function is a distortion function, wherein the plurality of individual emitters is arranged in a non-uniform configuration whose relation to a predefined uniform grid is an inverse function of the distortion function.  
However, Igaki discloses an optical system wherein the plurality of individual emitters is arranged in a non-uniform configuration whose relation to a predefined uniform grid is an inverse function of the distortion function (e.g. see ¶ [0005], [0008], [0065]).  
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Igaki teachings of distortion into Herschbach pattern projection for the benefit of reducing deteroation of signal sources.

	
	
Claims 148, 155, 164 and 167 are rejected under 35 U.S.C. 103 as being unpatentable over Herschbach in view of Fujita et al. (US 2016/0248953).

Regarding claims 148 and 164, although Herschbach further discloses wherein each provided copy of the light pattern partly overlaps at least one other provided copy of the light pattern (e.g. see ¶ [0017]), it is noted that Herschbach does not provide the particular wherein the light pattern comprises multiple copies of a repeated subpattern, wherein in each provided copy of the light pattern at least one subpattern overlaps a subpattern of at least one other provided copy of the light pattern generated by light originating from another light emitter.  
However, Fujita discloses a light projection wherein the light pattern comprises multiple copies of a repeated subpattern (see fig. 8), wherein in each provided copy of the light pattern at least one subpattern overlaps a subpattern of at least one other provided copy of the light pattern generated by light originating from another light emitter (see MK in fig. 2).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fujita teachings of subpattern into Herschbach pattern projection for the benefit of preventing deteriorating color reproducibility of the captured image, and preventing an object from being correctly recognized.

Regarding claims 155 and 167, although Herschbach discloses wherein the optical system is operable to project onto an object at least a part of a structured light pattern which comprises the plurality of light patterns (e.g. see 8 in fig. 5), it is noted that Herschbach does not disclose wherein at least one processing unit is configured to decode an image of a reflected portion of the projected structured light pattern to determine range parameters.  
However, Fujita discloses a light projection wherein the light pattern wherein at least one processing unit (see 40 in fig. 1) is configured to decode an image of a reflected portion of the projected structured light pattern to determine range parameters (see 43 in fig. 1).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Fujita teachings of range finding into Herschbach object determination for the benefit of preventing deteriorating color reproducibility of the captured image, and preventing an object from being correctly recognized.

	
	
Claims 149 and 165 are rejected under 35 U.S.C. 103 as being unpatentable over Herschbach in view of Yang et al. (US 2015/0300816).

Regarding claims 149 and 165, Herschbach does not discloses comprising an emitter array control system which is configured and operable to control activation of different subgroups of emitters of the emitter array, thereby resulting in providing of offset overall output patterns of the optical system at different times.  
However, Yang discloses a light projection method comprising an emitter array control system which is configured and operable to control activation of different subgroups of emitters of the emitter array (e.g. see ¶ [0143]), thereby resulting in providing of offset overall output patterns of the optical system at different times (see fig. 5a).  
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Yang teachings of multiple pattern into Herschbach pattern projection for the benefit of detecting optical topology detection light scattered or reflected from the region of interest.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kulesh et al. (US 4558952), discloses Method for measuring optical light path.
2.	Yang et al. (US 2015/0300816), discloses optical surface topology determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485